4. The situation concerning the President of the World Bank
The next item is the debate on four motions for resolutions on the situation concerning the President of the World Bank.
(DE) Mr President, I am speaking on behalf of my group. Under the Rules of Procedure, three debates on human rights issues are held within one hour on Thursday afternoon - and solely on cases of violations of human rights, democracy and the rule of law. This is a fourth debate, and it has nothing to do with democracy or human rights.
Therefore, we are of the opinion that this constitutes an infringement of the Rules of Procedure - which not even the Conference of Presidents may disregard.
Thus my group formally proposes that this item be discontinued immediately.
I take note of your statement, Mr Posselt. Since the Conference of Presidents, in full knowledge of the facts, has decided to schedule four topics for debate today, I can do no more than take note of your statement and forward it to the President, who will consider how best to respond to it.
That having been said, this item clearly cannot be carried forward. You are familiar with the rules, according to which items not taken today under the heading of debates on matters of topical and urgent importance lapse, and so, if you are absolutely insistent on this item not being discussed today, it will lapse and will not be taken forward to the mini-session.
Mr President, on a point of order, you said that the Conference of Presidents had decided this under the Rules of Procedure. Could you tell me under which rule they were enabled to extend this item to have four rather than three debates?
Mr President, there has been a decision by the Conference of Presidents to follow this particular procedure. These matters have been placed on the agenda and I think that we should continue. I do not see why we are prevented from continuing our work.
(FR) It may well be, Mr President, that we read the Rules of Procedure in a different way ... In any case, as I read Rule 115, which allows these points of order to be put together under the heading of urgent business, the rule of law does actually have a part to play and, if the Conference of Presidents has ruled that, in its opinion, this resolution could be fitted in under this heading of our order of business, it may well be because the situation that has come about within the World Bank raises questions pertaining to the rule of law and of the way in which the law is applied within that institution.
(DE) Mr President, as has already been said, the Rules of Procedure speak of three subjects - no one can disregard this. As my fellow Member has just mentioned, the matter itself has already been resolved by the resignation of the World Bank President. There is no reason whatsoever to address this matter, as the man concerned has taken the appropriate action. The Rules of Procedure state the number three, and we have already discussed three subjects. Even the Conference of Presidents cannot disregard this.
Ladies and gentlemen, the situation is as follows. As they stand, our Rules of Procedure permit the listing of three items on the agenda for debates on violations of human rights, democracy and the rule of law; the Conference of Presidents has proposed four of them, and the plenary of our House accepted this on Monday without any objection being made.
It can be contested under Rule 167, by moving the inadmissibility of a matter, but this has to be done twenty-four hours before the debates.
In view of the fact that the Conference of Presidents, which is acquainted with the Rules of Procedure, made the proposal to the plenary, which did not object, I do not see how I could, today, go against the plenary's decision on Monday, not least in view of the fact that you have not submitted your request within the prescribed time.
(DE) Mr President, it is possible, however, to propose the discontinuation of an item at the start of the debate - and that is what I have done.
Mr Posselt, I shall quote from the Rule: 'The intention to move adjournment shall be notified at least twenty-four hours in advance to the President, who shall inform Parliament immediately.'
I very much regret it, but I am obliged to apply this Rule.
You are perfectly entitled to demand that this item be withdrawn; you were able to do so when the agenda was adopted on Monday. I would remind you that nobody in this House on Monday objected to the agenda as proposed by the Conference of Presidents, and the period in which the withdrawal of this item could be requested has, unfortunately, expired.
I really am very sorry, but I cannot decree that the plenary was wrong on Monday, and what I propose to do now is to move on to this debate, which, I can assure you, will be very brief, as very few Members have put themselves down to speak in it.
author. - (NL) Mr President, appointing of the President of the World Bank should not be the privilege of the leader of the state with the largest package of shares, which has been the case to date. There was no need to compare the United States candidate to other candidates, or to weigh them up against each other, and there is one man who decides who the US candidate shall be.
Wolfowitz was not the choice of those most closely involved in the World Bank, but the American President, George W. Bush's, and his alone. To Bush, he was a faithful ally, to others, an accident-prone person who always makes unsuccessful attempts at pursuing the wrong policy.
He was a very controversial man when he took up office in the World Bank and has not really ceased to be one now that he is leaving it. Showing favouritism towards his fiancée was not an inadvertent mistake, but the justification needed to put an end to his headstrong and unacceptable way of going about things. These mistakes should not be repeated when his successor is chosen. A transparent appointment procedure with public hearings for candidates is very much what is called for.
author. - (FR) Mr President, 60 years after the implementation of the Bretton Woods system, something clearly has to change. Two years after Mr Wolfowitz's arrival at the World Bank - and we all remember the conditions under which he was appointed and of which the previous speaker reminded us, whereby Mr Wolfowitz was obliged to come and explain himself to EU representatives meeting at Ecofin - it could be said that Europeans made the mistake of being right too early. Two years on, we find ourselves in a situation that has weakened not only the World Bank but also the entire international regulatory system, at a time when we really need it to be equal to its tasks.
I would urge the EU - and this is the point of the resolution we are proposing - in future to meet its responsibilities in full and prove capable of proposing changes to the Bretton Woods system, in order to enhance the system of nominations, which currently ensures neither the legitimacy, transparency nor credibility of the person in charge of an institution as important as the World Bank. In this regard, the International Monetary Fund, for example, operates a system in which there is a degree of competition between the candidates and a certain amount of publicity, and this strikes me as a more acceptable system. In order to obtain something similar, we need to hold exhaustive negotiations with our US partners, covering all aspects of the issue. We made this point in the resolution we adopted last month and, with this in mind, we call on the current German and forthcoming Portuguese Presidencies to consider proposals that the EU might like to put on the table. For the appointment of Mr Wolfowitz's successor, Europeans will hopefully have the opportunity to hold a hearing with the selected candidate, prior to that person's confirmation.
Lastly, we regret the fact that Mr Barroso acted as host to Mr Wolfowitz during the time when the latter's post at the head of the World Bank was under review.
author. - Mr President, Mr Wolfowitz belongs to the powerful Iraq War Bush gang. It was therefore no surprise to anyone that in June 2005 Uncle Sam appointed him to the lucrative post of President of the World Bank.
What was surprising was the sheer audacity exhibited by this individual in provocatively arranging a generous pay increase for his girlfriend, and even more surprising was the shameless way in which he fought to stay in office, despite the worldwide outcry against him. Needless to say, during this fight he had the full backing of President Bush, himself not unaccustomed to shameful behaviour. The Wolfowitz affair may now be over, but the stench associated with the Bush Administration's corrupt and evil running of the world remains firmly stuck to our nasal smell receptors.
Let us hope and pray that, for the sake of the American people as well as for the rest of the world, soon enough Mr Bush and his warmongering associates will also find their way out of office. In adopting this motion for a resolution, we wish the World Bank good riddance to Mr Wolfowitz, and may better days ensue.
Mr President, ladies and gentlemen, when Mr Wolfowitz was appointed to the head of the World Bank, our Parliament, through its Committee on Development, sent an open letter listing in detail all the problems liable to be created by an appointment made in this way, both in terms of governance and therefore the rule of law and from an international point of view.
Events have proven that initiative to be right, unfortunately it remained isolated within the European Union, given that neither the Commission nor the members of the Council have ever had a real desire to commit themselves to developing a European position on the Bretton Woods institutions.
I believe that the next few weeks hold a challenge for us: to demonstrate and try to convince the Member States, but also the Commission, to act on this issue, without pretending that the matter does not concern us; without a European voice, this kind of procedure will remain unchanged.
on behalf of the PSE Group. - (DE) Mr President, Paul Wolfowitz is stepping down as President of the World Bank at the end of June. The impetus for his resignation came primarily from Canada and Europe, as we justifiably feared a loss of confidence in the World Bank.
The principles of democracy, transparency and accountability of public institutions called for time and again by the outgoing World Bank President must also apply to the operations and decision processes of the World Bank itself. Like many of my fellow Members, I welcome the resignation of Paul Wolfowitz, a leading neoconservative and one of the main proponents of the war in Iraq. Like many others, I regret that this decision is somewhat belated.
Of course, today's discussion and resolution do not concern only Paul Wolfowitz personally. What is more important is to avoid making the same mistakes in future and to seek much better selection procedures. We would ask the German and Portuguese Presidencies to present proposals on behalf of the Union for making the selection of executives of the Bretton Woods Institutions more democratic, more transparent and more responsible in future.
on behalf of the IND/DEM Group. - Mr President, the resolution talks about the Wolfowitz affair in terms of 'the World Bank's failure to live up to the globally shared standards of transparency and democracy'. What utter humbug! Any standards of transparency and democracy in the world are practised on a strictly limited basis, and the European Union hardly sets an example.
Mr Wolfowitz has been hounded out of office by those opposed to his anti-corruption agenda. The worst thing that the executive directors of the Bank could find to say against him was that 'a number of mistakes were made'. If Mr Wolfowitz's worst offence was giving his girlfriend a job, then it would hardly qualify as a minor error of judgement compared to the legendary levels of nepotism and corruption that the European Union has been guilty of over the years and the usual levels of corruption associated with the World Bank. Mr Wolfowitz wanted to clean it up and now he will not be able to, but it is an ill wind that cannot be used by the European Union to its advantage.
This brings me to paragraph 6 of the resolution that calls for the Commission to have observer status at the Bank and for it to attend and intervene at certain councils. The key phrase here is 'pending legal personality for the Union'. That legal personality depends on the ratification of the European Constitution that the European Union intends to stuff down the throats of the peoples of Europe whether they want it or not.
President Bush should nominate a new head of the World Bank whose girlfriend or boyfriend already has a job and who will either clean it up or close it down, and he should make sure that the European Union is let nowhere near it in the meantime!
Member of the Commission. Mr President, the Commission understands the European Parliament's concerns about the situation at the World Bank before Mr Wolfowitz's resignation. However, unlike the Member States, the Commission is not a shareholder in the Bank; it is not a member of the Board of Directors and can only take note of Mr Wolfowitz's decision to resign.
The Commission calls on the Bank and its members to begin discussions to designate a successor to ensure continuity and stability in the leadership of the Bank. The World Bank plays a crucial role in development. The Commission looks forward to a continuing strong role for the World Bank and to continuing its good cooperation with this institution in development efforts.
Before I close the debate, I should like to make the following statement.
I understand why Members of this Chamber were surprised and perplexed to see that we had four points for this afternoon's debate instead of three, as laid down by the Rules of Procedure. What happened was something of a divergence between two entirely legitimate perspectives: namely, what is laid down in the Rules of Procedure and what Monday's Conference of Presidents was seeking, which was validated in plenary.
I therefore call on the President of Parliament to ensure that the Chair will never again be faced with such a problem. The Chair had to do his best to respond to the Chamber's astonishment, which is understandable given the conflict we have seen today between two sources of legitimacy.
Please do not think that your points of view have gone unheard. They will be followed up, and the necessary conclusions will be drawn.
The debate is closed.
The vote will take place at the end of this afternoon's debates, that is to say right now.